Citation Nr: 0932078	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  00-14 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD). 

2.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for 
hypertension.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for a skin disorder.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a nervous disorder as a result of 
medical treatment.


REPRESENTATION

Appellant represented by:	Susan W. Saidel, Attorney

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1985 to October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Philadelphia, 
Pennsylvania, Regional Office and Insurance Center (RO) of 
the Department of Veterans Affairs (VA).  In March 2007, the 
Veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The Board, among other things, 
reopened and remanded the issues of entitlement to service 
connection for a left shoulder disorder and a skin disorder 
for additional development in July 2007.  

The Board, in July 2007, also remanded for the issuance of a 
statement of the case the issues of whether new and material 
evidence was received to reopen claims for entitlement to 
service connection for PTSD and hypertension and for 
entitlement to compensation for a nervous disorder as a 
result of VA treatment.  The Veteran had filed a notice of 
disagreement from a July 2006 rating decision as to these 
issues in March 2007.  The subsequent record shows that on 
February 20, 2008, a statement of the case was issued and 
that the Veteran submitted a VA Form 9 that was received by 
the RO on April 21, 2008.  

VA records also show that on April 21, 2008, the Veteran 
appointed new representation for any and all matters before 
VA.  There were no conditions of appointment identified and 
the attorney appointed has received VA accreditation.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an April 2008 VA Form 9, the Veteran requested a Board 
hearing at the RO and in correspondence dated in May 2009 his 
new representative indicated that the Veteran desired a Board 
video conference hearing.  Pursuant to 38 C.F.R. § 20.700 
(2008), a hearing on appeal before the Board will be granted 
if a claimant expresses a desire to appear in person.  
Therefore, additional action is required in this case.

Accordingly, this case is REMANDED for the following:  

The appellant should be scheduled for a 
Board of Veterans' Appeals 
videoconference hearing with a Veterans 
Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




